UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 08673 Dreyfus Investment Portfolios (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2011-June 30, 2012 Item 1. Proxy Voting Record Dreyfus Investment Portfolios DIP Core Value Portfolio AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mario L. Baeza For Against Management 2 Elect Director Susan K. Carter For For Management 3 Elect Director John E. McGlade For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice E. Page For Against Management 2 Elect Director Noel J. Spiegel For For Management 3 Elect Director Gerald E. Wedren For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Barshefsky For For Management 1.2 Elect Director U.M. Burns For For Management 1.3 Elect Director K.I. Chenault For For Management 1.4 Elect Director P. Chernin For For Management 1.5 Elect Director T.J. Leonsis For For Management 1.6 Elect Director J. Leschly For For Management Elect Director R.C. Levin For For Management 1.8 Elect Director R.A. McGinn For For Management 1.9 Elect Director E.D. Miller For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.D. Walter For For Management 1.12 Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB
